Order Issued November 21, 2012




                                        In The
                                 (Court of Apprats
                              Elistrirt of Jrxas Elattas
                                  No. 05-11-01038-CV

                             DANIEL GOMEZ, Appellant
                                            V.
                   RON BRACKETT AND ROSE ROCHA, Appellee

                   On Appeal from the 101st Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. DC-10-02997-E

                                     ORDER
                        Before Justices Bridges, Francis, and Lang

      Appellant's September 11, 2012 Motion for En Banc Reconsideration is DENIED.

                                                                                     •



                                                 MOLLY FRA IS
                                                 JUSTICE